Citation Nr: 0214270	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  99-04 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to an increased (compensable) evaluation for 
residuals of a shell fragment wound with retained metallic 
fragments in the chest wall.

(The issue of entitlement to service connection for a 
cardiovascular disorder will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The veteran had active service from August 1967 to January 
1976.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The Board is undertaking additional development on the issue 
of service connection for a cardiovascular disorder, pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this issue.

The Board notes the veteran was granted a TDIU in a May 2000 
rating action.  The veteran's representative in a September 
2002 statement referred to a 1976 claim for a total rating 
based on individual unemployability due to service connected 
disabilities (TDIU).  This matter is referred to the RO for 
appropriate action. 


FINDINGS OF FACT

The residuals of the shell fragment wound to the upper chest 
wall with retained metallic fragments are asymptomatic.


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
retained metallic bodies in the chest wall have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, Diagnostic 
Code 5321 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record shows that the RO by correspondence, 
the rating decision, the statement of the case, and a 
supplemental statement of the case, informed the veteran of 
the requirements necessary to substantiate his claim, and of 
the respective obligations of the VA and him to obtain 
different types of evidence.  Pertinent identified medical 
records have been obtained.  Additionally a VA examination 
has been conducted.  The Board finds that the notice and duty 
to assist provisions of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), and the 
related VA regulation, have been met.  See 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The service medical records show that the veteran sustained 
fragment wound to the left shoulder in May 1968 in an enemy 
rocket attack.  He was awarded the Purple Heart.  Pertinent 
x-rays showed no penetration into the lungs.  

The veteran was evaluated by a private physician for a 
history of asthma.  A chest x-ray showed severe chronic 
obstructive pulmonary disease.  The impression was that the 
veteran had a significant history of pulmonary disease most 
likely due to his heavy smoking history.

A VA examination was conducted in June 1997.  At that time 
the veteran indicated that he sustained a shell fragment 
wound to the left shoulder during service.  He complained of 
pain and loss of motion in the left shoulder.  The pertinent 
diagnosis was adhesive capsulitis of the shoulders.  

In September 1997 the RO in part granted service connection 
for residuals of a shell fragment wound to the left should 
and assigned a non-compensable rating.  

A VA examination was conducted in March 1998.  At that time 
the veteran gave a history of pulmonary disease and cigarette 
smoking.  A chest x-ray revealed three metallic fragments 
overlying the upper chest wall.  The diagnoses were three 
metallic fragments overlying the upper chest wall 
asymptomatic and chronic obstructive pulmonary disease in a 
long time cigarette smoker.  

An April 1998 rating action granted service connection for 
retained metallic bodies in the chest wall and assigned a 
noncompensable rating under Diagnostic Code 5298.  The RO 
also assigned a 20 percent rating for the residuals of the 
shell fragment wound to the left shoulder.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service- connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14 (2002).

The April 1998 rating decision rated the shell fragment wound 
under Diagnostic Code 5298.  This appears to be a 
typographical error as this Diagnostic Code relates to 
injuries to the coccyx.  A review of the statement of the 
case reflects that the RO has evaluated the residuals of the 
shell fragment wound to the chest under Diagnostic Codes 6843 
and 5231.

Diagnostic Code 5321 concerns injuries to Muscle Group XXI, 
muscles of respiration (thoracic muscle group).  Under this 
diagnostic code, a noncompensable evaluation is assigned for 
slight impairment, a 10 percent rating is assigned for 
moderate impairment and a 20 percent rating is assigned for 
moderately severe or severe injuries.  38 C.F.R. Part 4, 
Diagnostic Code 5321.

A slight muscle disability is a type of injury from a simple 
wound of muscle without debridement or infection.  38 C.F.R. 
§ 4.56(d)(1) (2002).  History includes brief treatment of a 
superficial wound in service and return to duty; healing with 
good functional results; and no cardinal signs or symptoms of 
muscle disability as defined in paragraph (c) of 38 C.F.R. § 
4.56. Id.  Objective findings include minimal scarring; no 
evidence of fascial defect, atrophy, or impaired tonus; and 
no impairment of function or metallic fragments retained in 
muscle tissue. Id.

The type of injury associated with a moderate muscle 
disability is described as being from through-and- through or 
deep penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive effect of 
high velocity missile, residuals of debridement, or prolonged 
infection. History should include evidence of in-service 
treatment for the wound, as well as a record of consistent 
complaints of symptoms of muscle wounds, particularly lower 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
Objective findings should include entrance and (if present) 
exit scars, small or linear, indicating short track of 
missile through muscle tissue.  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side. 38 C.F.R. § 4.56(d)(2) (2002).

Although the provisions regarding the rating of muscle 
injuries were amended in 1997, during the pendency of this 
appeal, these amendments did not result in any substantive 
changes in the manner in which the veteran's disability due 
to muscle injuries is rated. 62 Fed. Reg. 30235-30240 (June 
3, 1997).  Karnas v. Derwinski, 1 Vet.App. 308 (1991).

Under Diagnostic Code 6843, a 10 percent evaluation is 
warranted when FEV-1 is 71 to 80 percent predicted, or when 
the ratio of FEV-1 to FVC is 71 to 80 percent, or when DLCO 
(SB) is 66 to 80 percent predicted. A 30 percent evaluation 
is warranted when FEV-1 is 56 to 70 percent predicted, or 
when the ratio of FEV-1 to FVC is 56 to 70 percent, or when 
DLCO (SB) is 56 to 65 percent predicted. 38 C.F.R. § 4.97, 
Diagnostic Code 6843 (2001).

Note 3 to Diagnostic Code 6843 provides that gunshot wounds 
of the pleural cavity with bullet or missile retained in 
lung, pain or discomfort on exertion, or with scattered rales 
or some limitation of excursion of the diaphragm or of lower 
chest expansion shall be rated at least 20 percent disabling.  
Disabling injuries of shoulder girdle muscles (Groups I to 
IV) shall be separately rated and combined with ratings for 
respiratory involvement.  Involvement of Muscle Group XXI 
(Code 5321) will not be rated separately.  38 C.F.R. Part 4, 
Diagnostic Code 6843 (2001).

To summarize, the recent VA chest x-rays showed that the 
shell fragments had not penetrated the lungs.  The 
examination also indicated that the veteran's pulmonary 
problems were unrelated to the shell fragment wound.  
Additionally, the examiner stated that the shell fragments in 
the upper chest were asymptomatic.  Accordingly, the Board 
finds that the criteria for a compensable rating have not 
been met and thus, the preponderance of the evidence is 
against the veteran's claim.  
The Board has considered whether "staged" ratings are 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question.  


ORDER

A compensable rating for retained metallic bodies in the 
chest wall is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

